Judgment, Supreme Court, New York County (Joan Sudolnik, J.), rendered October 12, 2001, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him, as a second violent felony offender, to a term of eight years, unanimously affirmed.
Even if we were to find that defendant’s motion to suppress a shopping bag and stolen merchandise seized outside the store should have been granted, we would find the error to be harmless in view of the overwhelming independent evidence of the robbery inside the store, including multiple eyewitness testimony and surveillance tapes (see People v Crimmins, 36 NY2d 230 [1975]).
We perceive no basis for reducing the sentence. Concur— Nardelli, J.P., Andrias, Sullivan, Rosenberger and Wallach, JJ.